By the courf:
SniDEim, J.
.The note being informally protested, and the endorser being under no legal liability to pay it, cannot be considered in a more favorable light than as taking the rights of the bank with whom the makers had the note discounted. But the bank’s claim as holder of the note, was clearly subject to the prescription of five years, and the transferree of the bank is consequently subject to the same prescription. See Christine vs. Chaney, 5 Ann. 219.
In this case, it is unnecessary to consider whether an accommodation endorser, who has been legally made liable upon his endorsement, and pays the holder as endorser, is subject, as against the maker, to the prescription, of five years, established by the art. 3505, or the longer prescription established by art. 3508.
Judgment affirmed with costs.